Citation Nr: 0739013	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  04-39 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The appellant had active duty training from September 15, 
1987 to December 18, 1987, and 14 years of subsequent service 
in an Army National Guard unit.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), that denied a claim for service 
connection for "a nervous condition, claimed as bipolar 
manic depression and/or schizophrenia affect."  The Board 
has determined that the issue is more accurately 
characterized as stated on the cover page of this remand.  

In October 2007, the claimant was afforded a videoconference 
hearing before John J. Crowley, who is the Veterans Law Judge 
rendering the determination in this claim and was designated 
by the Chairman of the Board to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant asserts that he has an acquired psychiatric 
disorder due to his service.  During his hearing, held in 
October 2007, he testified that he first experienced 
psychiatric symptoms during annual active duty training at 
Fort Polk in July 1997, at which time he was briefly treated 
(for about four hours) and was then released from duty.  He 
identified his National Guard unit as "Attachment One of the 
2nd, 156th Infantry."  The Board further notes that the 
appellant has not explicitly stated that he participated in 
combat.  However, he testified that he served in Kuwait in 
1992, at which time his best friend died in his arms, and 
that his current psychiatric symptoms are related to his 
Kuwait service.  

Records from the National Guard include a discharge, dated in 
December 1988, which identifies the claimant's unit as 
"Detachment One, Headquarters Company, 2nd Battalion, 156th 
Infantry (M)."  A discharge (NGB-22) from the Louisiana 
National Guard, indicates that the claimant had 14 years of 
service, ending in February 2003, and that his unit was "DET 
1 HHC 2-156 INF (M)."     

A memorandum from the appellant's National Guard unit, dated 
in September 1997, states that the appellant was diagnosed 
with bipolar I disorder in 1989, and that during annual 
training in July 1997, he went into a state of depression 
caused by lack of medication (which he had failed to bring 
with him). 

The memo states that he was sent to Bayne Jones Hospital for 
evaluation, at which time he again received a diagnosis of 
bipolar disorder, and that it was recommended that he be sent 
home so that he could take his medication.  

Other than a few service medical records, dated between 2003 
and 2004, that were submitted by the appellant in May 2004, 
the appellant's service medical records from his National 
Guard service are not currently associated with the claims 
files.  In this regard, in May 2007, the U.S. Army Medical 
Department at Ft. Polk stated that they had no records for 
the appellant.  Prior requests for records, in 2002, to the 
U.S. Army Personnel Center in St. Louis, and the National 
Personnel Records Center (NPRC), were also unproductive.  
However, a July 2002 response from the NPRC indicates that 
another attempt may be productive.  

In addition, during his hearing, it was agreed that the 
record would be held open 60 days to afford the appellant 
time to obtain and submit his National Guard medical records.  
However, there is no record that this evidence has been 
received, and it does not appear that the RO has attempted to 
obtain this evidence directly from the appellant's National 
Guard unit.  Nor does it appear that the RO has determined 
that the appellant' service medical records from his National 
Guard service are unavailable and that additional attempts 
would be futile.  See 38 C.F.R. § 3.159(d) (2007).  

On remand, the RO should attempt to obtain the appellant's 
service medical records from directly from his National Guard 
unit, or any other indicated office.  

The appellant's claimed service in Kuwait (in about 1992), as 
well as any annual active duty training in 1997, has not been 
verified.  On remand, the RO should attempt to verify the 
complete dates and types of the appellant's service, whether 
it was active duty, active duty for training, or inactive 
duty training.  All periods of active duty for training or 
inactive duty training should be separately noted.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Louisiana Army National 
Guard, the National Personnel Records 
Center, or any other indicated agency, 
and request verification of the complete 
dates and types of the appellant's 
service, whether it was active duty, 
active duty for training, or inactive 
duty training.  All periods of active 
duty for training or inactive duty 
training should be separately noted.  The 
veteran's service dates should be clearly 
indicated.   

2.  The RO should confirm that a Corporal 
William Newt died in Kuwait in 1992 and, 
if possible (though not required) 
determine what unit he was in at that 
time.

3.  Attempt to obtain complete copies of 
the appellant's service medical records 
from Detachment One, Headquarters 
Company, 2nd Battalion, 156th Infantry 
(M), of the Louisiana National Guard, the 
National Personnel Records Center, and 
any other indicated office.  If the 
contacted entity(ies) is/are  unable to 
locate these records, the RO should 
request that each agency contacted 
provide them with written verification 
that these records have been lost, or are 
otherwise unavailable, as appropriate.  

Attempts to retrieve these records must 
continue until such records are obtained, 
or until such time as the RO concludes 
(in writing) that the records do not 
exist, or that further attempts to obtain 
them would be futile.  Thereafter, a 
written unavailability memorandum must be 
added to the claims files, and the 
appellant must be so notified, and 
provided with an opportunity to respond.  

4.  Readjudicate the appellant's claim, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained as a 
result of this remand.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative, if any, 
should be provided a supplemental 
statement of the case and be given an 
appropriate period to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



